Citation Nr: 0202414	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  98-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rating for bilateral defective 
hearing, rated as noncompensably disabling from November 15, 
1996.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARINGS ON APPEAL	

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  He had approximately three years and eight 
months of other service prior to October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for the veteran's bilateral hearing defect and assigned a 
noncompensable disability rating.  

The veteran's case was remanded for additional development in 
September 2000.  It is again before the Board for appellate 
review.


FINDING OF FACT

Reliable audiometric test results correspond to no more than 
level III hearing for each ear.  


CONCLUSION OF LAW

A higher rating (compensable) for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, Table VI, 
Table VII, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, 
4.86 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served in the United States Marine Corps Reserve 
from February 1953 to February 1961 with a period of extended 
active duty from October 1956 to October 1958.  A review of 
his service medical records (SMRs) shows that he was treated 
at sick call on two occasions in July 1956.  In the first 
entry, the veteran complained of a feeling that his ear was 
opening and closing.  The second entry noted that the veteran 
had retarded hearing in the right ear plus intermittent sharp 
pains.  No tinnitus was present.  The eardrums and canals 
appeared normal.  The impression was partial nerve deafness 
due to trauma (noise).  An entry dated in October 1956 noted 
that the right eardrum was scarred.  The veteran's physical 
examinations in October 1956 and October 1958 revealed only 
the results of the whispered voice test as 15/15.  There is 
no indication that an audiogram was performed in service.

The SMRs also reflect that the veteran was assigned to a 155-
millimeter (mm) gun battery at his reserve unit from 1953 to 
1956.  His separation certificate reflects that his military 
specialty while on active duty was as a light weapons 
armorer.

The veteran submitted his current claim for disability 
compensation benefits in November 1996.  He listed two 
sources of treatment and appropriate records were requested 
by the RO.

Records from S. S. Duffy, M.D., were received in January 
1997.  The records related to treatment provided to the 
veteran from February 1995 to February 1996.  The records did 
not include any evidence relating to the issue on appeal.  
Rather, the records pertained to treatment for unrelated 
medical conditions.

A negative reply to a request for records was received from 
S. A. Alabovitz, an audiologist, in January 1997.  The reply 
stated that there were no records for the veteran.  It was 
also noted that the veteran may have received a free hearing 
test but that no records were kept if there was no follow-up.

The veteran was afforded VA ear, nose, and throat (ENT) and 
audiology examinations in January 1997.  The ENT examiner 
noted a history of noise exposure by the veteran.  The 
veteran said that he suffered acoustic trauma from a weapon 
being discharged near his ear in the barracks as well as 
repetitive acoustic trauma while serving as a weapons tester.  
The veteran felt that his hearing had worsened and that he 
experienced difficulty in speech discrimination.  The 
examiner reported that both auditory canals were clear and 
the tympanic membranes were intact and mobile.  The 
impression was sensorineural hearing loss, bilaterally, 
moderately severe.  

As noted, the veteran was afforded a VA audiology examination 
in January 1997.  Audiometric testing revealed puretone 
thresholds of 25, 45, 50, and 70 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Testing revealed puretone thresholds of 10, 40, 55, and 80 
decibels in the left ear for the same frequencies.  The 
average decibel losses were 48 in the right ear and 46 in the 
left ear.  (The Board notes that the VA audiology examination 
report erroneously indicated an average decibel loss of 49 
for the left ear).  The veteran had a speech recognition 
score of 96 percent for the right ear and 88 percent for the 
left ear.

The veteran submitted a statement in support of his claim in 
June 1997.  He detailed his duties in the military and how he 
was exposed to acoustic trauma on multiple occasions as a 
result of his work as a small weapons tester.  He indicated 
that the only other evidence he could submit would be from 
his family physician who should have records for the veteran 
for the past 30 years.

The veteran also submitted the results of an audiogram from 
Professional Health Service, Incorporated.  The examination 
was dated in February 1986 and provided only the puretone 
threshold levels; no speech discrimination scores were 
reported.  The results indicated puretone thresholds of 20, 
30, 40, and 55 decibels in the right ear, at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Testing revealed 
puretone thresholds of 45, 40, 55, and 85 decibels in the 
left ear for the same frequencies.  These results equate to 
an average decibel loss of 36 and 56 in the right and left 
ears, respectively.

The RO granted service connection for a bilateral hearing 
defect in January 1998.  A noncompensable disability rating 
was assigned effective as of November 15, 1996, the date the 
veteran's claim was received at the RO.  The veteran was 
granted service connection for tinnitus and assigned a 10 
percent disability rating for that issue.

The veteran submitted his notice of disagreement in February 
1998.  He felt that his disability warranted a higher rating 
as he had difficulty hearing individuals when they talked to 
him from any distance farther away than 10 feet, or were not 
facing him.

The veteran was again afforded VA examinations in May and 
June 1998.  The May 1998 ENT examination reported indicates 
that the veteran was fitted with hearing aids in March 1998.  
The auricles and external canals were noted to be normal.  
The right tympanic membrane had a secondary membrane 
posteriorly but it was otherwise intact and mobile.  The left 
tympanic membrane was normal.  The pertinent impression was 
hearing loss, neurosensory type, secondary to acoustic 
trauma.  

The June 1998 audiology examination revealed puretone 
thresholds of 20, 40, 55, and 85 decibels in the right ear 
and 20, 45, 65, and 80 decibels in the left ear.  The average 
loss was 50 decibels in the right ear and 53 decibels in the 
left ear.  Speech recognition scores were 92 percent for the 
right ear and 86 percent for the left ear.

The veteran was afforded additional VA examinations in 
September 1999.  The ENT examination revealed no 
abnormalities other than a sensorineural hearing loss.  The 
audiology examination revealed puretone thresholds of 35, 50, 
55, and 85 decibels in the right ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Puretone averages in the left 
ear included 15, 45, and 65 decibels at 1,000, 2,000, and 
3,000 Hertz, respectively.  The four-frequency average loss 
was 56 decibels in the right ear and 53 decibels in the left 
ear.  (The Board notes that no result was reported at the 
4,000 Hertz level for the left ear.  However, the examiner 
reported an average decibel loss in the left ear of 53.  In 
order to have an average of 53 for the four measured 
frequencies the veteran would have to had an approximate loss 
of 85 decibels at the 4,000 level.)  Speech recognition 
scores were 88 percent for the right ear and 92 percent for 
the left ear.  The examiner further reported that speech 
reception thresholds were in agreement with puretone results.

The veteran testified at a hearing at the RO in February 
2000.  He explained in detail his duties in service and his 
repeated exposure to acoustic trauma without hearing 
protection.  The veteran testified that he had been wearing 
hearing aids for almost two years.  He could hear sounds 
without them but could not distinguish speech.  He said that 
he sometimes had difficulty hearing people on the telephone.  
He had gotten into the habit of reading lips to better 
understand what people said to him.  The veteran retired from 
his employment based on years of service and was receiving 
Social Security benefits based on age.  He said that he 
worked part time at his old employer through a "temp" 
agency.  

The veteran provided additional testimonial evidence at a 
videoconference hearing in August 2000.  His testimony was 
essentially the same as at his February 2000 RO hearing.  The 
veteran referred to the results of audiometric testing from a 
private physician.  The veteran testified that he used to do 
orientations for his old employer but had to give that up 
because he could not hear correctly.  He also said that he 
had done some training but gave that up as well because he 
had difficulty understanding what some people were saying.  
He then retired from his company in October 1999.  He 
explained again that he was back at work for the same company 
through a "temp" agency.  His current duties required 
little contact with people.  He said he had some difficulty 
hearing pages and such because of the noise made by the fans 
in the computers where he worked. 

In September 2000 the veteran submitted additional evidence 
in support of his claim.  This included a statement from the 
veteran and treatment notes from G. Toso, M.D., for the 
period from July 1998 to August 2000.  The veteran recounted 
his exposure to acoustic trauma in service.  He also said 
that he left his employment to retire because of his hearing 
loss.  The veteran indicated that he was unable to obtain the 
records from his family physician as the individual had died 
and no one knew where his records were.  The treatment 
entries from Dr. Toso included one dated in August 2000, 
which said that an audiogram for the veteran revealed 
bilateral nerve deafness with poor discrimination.  The entry 
noted that there was 76 percent speech discrimination in the 
right ear and 60 percent discrimination in the left ear.

The veteran's case was remanded in September 2000.  The 
purpose of the remand was to obtain outstanding treatment 
records, specifically those of Dr. Toso, and to provide the 
veteran with a VA examination that would address the marked 
difference in speech discrimination scores as reported by Dr. 
Toso compared to those obtained on previous tests.

The RO contacted the veteran in October 2000 and requested 
that he provide information on all sources of treatment, both 
VA and private, so that appropriate records could be 
obtained.

Associated with the claims folder are additional treatment 
records from Dr. Toso for the period from July 1998 to August 
2000.  The records primarily relate to treatment for the 
veteran's dysphonia.  However, the August 2000 audiogram was 
included.  The results of the audiogram show puretone 
thresholds of 25, 45, 50, and 70 decibels in the right ear 
and 20, 55, 75, and 80 decibels in the left ear.  The average 
loss was 48 decibels in the right ear and 58 decibels in the 
left ear.  The speech discrimination testing reported scores 
of 76 percent in the right ear and 60 percent in the left 
ear.

The veteran was then afforded a VA audiology examination in 
November 2001.  Audiometric testing revealed puretone 
thresholds of 35, 50, 60, and 85 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Testing revealed puretone thresholds of 25, 50, 70, and 85 
decibels in the left ear for the same frequencies.  The 
average decibel loss was 58 in each ear.  The veteran had a 
speech recognition score of 84 percent for the right ear and 
88 percent for the left ear.  The examiner stated that speech 
reception thresholds were in agreement with the puretone 
results.  The examiner also stated that the November 2001 
examination results showed a 5 to 15 decibel increase in the 
thresholds compared to the August 2000 audiogram from Dr. 
Toso.  The examiner said that this was not an unusual 
progression of hearing loss over a 15-month period.  The 
examiner stated that the higher speech discrimination results 
from the November 2001 examination, as compared to those from 
the August 2000 audiogram, could be due to the use of a male 
voice on the speech test as opposed to what was used in Dr. 
Toso's office.

II.  Analysis

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2001)).

The Board notes that the criteria in effect both before and 
after the change establish eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations 
are used to calculate the rating to be assigned.  38 C.F.R. § 
4.87 (1998); 38 C.F.R. § 4.85 (2001).  (These tables did not 
change. 64 Fed. Reg. 25,202-25,210).  In instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic or other examiner certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages. 38 C.F.R. § 4.85(c) (1998); 38 
C.F.R. § 4.85(c) (2001).  Under the criteria that became 
effective in June 1999, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2001).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2001).

As noted above, to evaluate the degree of disability 
resulting from defective hearing, the rating criteria 
establish 11 different auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998); 38 C.F.R. § 4.85 (2001); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In applying the rating criteria to the evidence of record the 
Board notes that the results of the January 1997 VA audiogram 
correspond to a Level I hearing loss in the right ear and a 
Level II hearing loss in the left ear.  38 C.F.R. § 4.87 
(1998); 38 C.F.R. § 4.85 (2001).  A combination of the two 
levels results in a noncompensable disability rating under 
Table VII.  Id.  The same results are obtained by analysis of 
the June 1998 VA audiogram--namely, Level I for the right ear 
and Level II for the left ear and a noncompensable rating.

The findings from the September 1999 VA audiogram result in 
the right ear being designated as a Level II and the left ear 
as a Level I.  38 C.F.R. § 4.87 (1998); 38 C.F.R. § 4.85 
(2001).  However, the disability rating remains at the 
noncompensable level.  Id.

The August 2000 audiogram from Dr. Toso provides a different 
level of disability.  The results for the right ear 
correspond to a Level III hearing loss and the results for 
the left ear correspond to a Level VI hearing loss.  
38 C.F.R. § 4.87 (1998); 38 C.F.R. § 4.85 (2001).  In 
applying those levels to Table VII, a 10 percent disability 
rating would be in order.  

The November 2001 VA audiogram results correspond to a Level 
III hearing loss in both ears.  38 C.F.R. § 4.87 (1998); 
38 C.F.R. § 4.85 (2001).  As with the prior VA audiogram 
results, this too results in a noncompensable disability 
rating under Table VII.  Id.

In reviewing all of the evidence of record, the Board finds 
that the preponderance of the evidence is against a higher 
rating at any time after November 15, 1996.  The four VA 
audiograms show consistent findings of decibel loss, which 
findings are consistent with the August 2000 private 
audiogram.  The average decibel loss and speech 
discrimination scores from the VA audiograms, when measured 
according to the applicable rating criteria, do not justify a 
higher rating.  Even though the November 2001 VA audiogram 
represented an increase in disability as defined under the 
regulations, e.g. Level III hearing loss, it did not rise to 
the level of a compensable rating under 38 C.F.R. § 4.87 
(1998); 38 C.F.R. § 4.85 (2001).

The Board acknowledges the discrepancy between the speech 
discrimination scores as recorded on the August 2000 private 
audiogram and the four VA audiograms.  As noted above, the 
actual decibel losses recorded on the private audiogram were 
consistent with the results from the VA audiograms.  Given 
the consistency of the VA speech discrimination scores, the 
Board concludes that the speech discrimination scores from 
August 2000 were an anomaly and do not represent reliable 
test results such as to justify an award of a higher rating.  
The November 2001 VA examiner suggested that the discrepancy 
was due to a difference in the testing methods.  Whatever the 
cause, the Board finds that the veteran's hearing loss is 
best represented by the VA examination results because of the 
consistency of results.  

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2001) for exceptional patterns of hearing impairment.  
However, the veteran's does not have a puretone threshold of 
55 decibels at the required frequencies such as to require 
application of 38 C.F.R. § 4.86(a).  Further, the several 
audiograms do not demonstrate the requisite 30 decibel loss 
at 1,000 Hertz and 70 decibel or more loss at 2,000 Hertz to 
warrant consideration of 38 C.F.R. § 4.86(b). 

The RO has considered the veteran's case for an 
extraschedular rating.  The Board has also considered whether 
the veteran's claim should be referred for consideration of 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) (2001), and has concluded that it should not.  
The veteran testified in February 2000 that he left his 
employment on a regular retirement and was collecting Social 
Security benefits based on age.  He said that he was working 
for his previous employer on a part-time basis and was 
limited to 1,000 hours per year.  He could not go back to 
work there in the last year and was working at his old 
employer through a "temp" agency.  He said that he was 
doing basically the same thing as before his retirement.  
(Transcript p. 9).  He also testified that he did not have to 
take a pay cut at work because of his hearing loss disability 
but that his wages were reduced when he came back to work 
part time.  His job functions changed at work, but there was 
no loss in pay.

In August 2000 the veteran changed his testimony to a degree 
about how his hearing loss affected his job.  However, he 
still said that, while he changed job functions, he did not 
lose income from those changes made to accommodate his 
hearing loss.  His current income was less than before 
because he worked part time through the temp agency.  
Contrary to his testimony in February 2000, the veteran, in 
response to a statement from his representative, agreed that 
he had retired because of problems resulting from his hearing 
loss.  

The evidence shows that the veteran's bilateral hearing 
defect is manifested by problems that are directly addressed 
by the schedular criteria; namely, decreased auditory acuity 
and interference with speech recognition.  His service-
connected bilateral hearing loss is not shown to produce 
impairment of earning capacity beyond that reflected in the 
rating schedule, or to affect earning capacity in ways not 
already contemplated by the schedule, contrary to the 
veteran's latest assertions.  The veteran retired from work 
with a regular retirement when he was 64 years old according 
to his February 2000 testimony.  The evidence does not 
establish that the veteran's case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  

Given the evidence described above, the Board finds that 
there is no basis to assign a higher (compensable) rating at 
any time after November 15, 1996.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran under Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 
3.102 (2001).  However, the Board does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the claim.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran was granted service connection for his disability in 
January 1998; he disagreed with the level of the disability 
rating and perfected an appeal as to that issue.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that, 
if such information or evidence is not received within one 
year from the date of such notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

In this case the veteran was contacted by the RO in December 
1996 and advised to submit evidence of treatment after 
service for his hearing loss.  He was also notified that the 
RO was requesting records from the two sources of evidence 
identified by the veteran.  Records were received from Dr. 
Duffy and associated with the claims folder.  A negative 
reply was received from Mr. Alabovitz.  The veteran's case 
was remanded for additional development in September 2000.  
He was again contacted by the RO and asked to identify any 
source of treatment so that pertinent records could be 
obtained.  Treatment records were requested, and received 
from Dr. Toso.  Further, the veteran was afforded four VA 
examinations.  He also testified at two hearings.  He 
submitted a number of lay statements in support of his claim.  
No outstanding evidence was identified by the veteran.

The veteran and his representative were notified in a 
statement of the case issued in October 1998 of the 
provisions of law relied on, the facts developed in the case, 
and of the reasoning used in reaching a decision on the issue 
in this case.  A supplemental statement of the case (SSOC) 
was issued in May 2001 and again in December 2001.  The 
December 2001 SSOC apprised the veteran of the provisions of 
the VCAA and the new development regulations.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  The Board also 
finds that VA has complied with the spirit and the intent of 
the duty to assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).  Thus, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.


ORDER

A compensable rating for a bilateral defective hearing from 
November 15, 1996, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

